Name: Council Regulation (EEC) No 3682/83 of 22 December 1983 on fishing activities, other than fishing for herring in the North Sea, in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of total allowable catches (TACs) and quotas for 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 12. 83 Official Journal of the European Communities No L 368/5 COUNCIL REGULATION (EEC) No 3682/83 of 22 December 1983 on fishing activities , other than fishing for herring in the North Sea, in waters under the sovereignty or jurisdiction of the Member States , adopted provisionally pending the fixing of total allowable catches (TACs) and quotas for 1984 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Articles 3 , 4 and 11 thereof, Having regard to the proposal from the Commission , Whereas on 20 December 1983 the Council adopted, by Regulation (EEC) No 3624/83 (2), total allowable catches (TACs) and quotas for 1983 ; Whereas , pending the decision of the Council on the proposals from the Commission in respect of the TACs and quotas applicable in 1984, it is necessary to ensure that, due account being taken of conservation objectives, fishing by vessels from the Member States may continue until 31 January 1984 on the basis of the quantities laid down for 1983 and of the results of the consultations which have taken place with Norway for 1984 ; Whereas Regulation (EEC) No 3624/83 does not set TACs and quotas for North Sea herring, HAS ADOPTED THIS REGULATION : Article 1 1 . Vessels flying the flag of a Member State shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accordance with Regulation (EEC) No 3264/83 and the results of the consultations which have taken place with Norway in respect of 1984. 2 . This Regulation shall not apply to fishing of the herring stocks occurring in the North Sea and eastern English Channel . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 to 31 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Council The President C. VAITSOS (') OJ No L 24, 27 . I. 1983 , p . 1 . ( 2) OJ No L 365, 27 . 12 . 1983 , p . 1 .